Case 2:19-cr-00219-EEF-JCW Document 111 Filed 01/30/20 Page 1 of 6

Us. DISTRICT COURT
FLED JAN SOSH
CAROL L. MICHEL,
OLERK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA
UNITED STATES OF AMERICA * CRIMINAL NO. 19-219
Vv. * SECTION: “L”
DAMIAN K. LABEAUD *
a/k/a Damian Kevin Lebeaud
a/k/a Damien K. Lebeaud *
LUCINDA THOMAS
MARY WADE *
JUDY WILLIAMS
a/k/a Judy Lagarde *
DASHONTAE YOUNG
GENETTA ISREAL *
MARIO SOLOMON
LARRY WILLIAMS *
x * *

FACTUAL BASIS AS TO LUCINDA THOMAS

Should this matter have gone to trial, the government would have proved through the
introduction of reliable testimony and admissible tangible exhibits, including documentary
evidence, the following to support the allegations charged by the government in Count | of the
Superseding Indictment now pending against the defendant, LUCINDA THOMAS, charging her
with a violation of Title 18, United States Code, Section 371, namely, conspiracy to commit wire
fraud. The Defendant, along with her co-conspirators and others, beginning in approximately June
2017 and continuing through approximately June 2019, in the Eastern District of Louisiana, and
elsewhere, conspired to commit wire fraud in connection with a staged accident that occurred on
June 6, 2017 in which the Defendant was a passenger.

On or about June 6, 2017, the Defendant, Damian Labeaud, and her other co-conspirators,

AUSA
Defendan
Defense Counse

 

ws
Case 2:19-cr-00219-EEF-JCW Document111 Filed 01/30/20 Page 2 of 6

Mary Wade, Judy Williams, and Dashontae Young, agreed on a plan in which Labeaud would
intentionally collide with a tractor-trailer with the Defendant and her co-conspirators in the vehicle
at the time of the staged collision. As part of this agreement, following the staged accident, the
Defendant and her co-conspirators, Wade, Judy Williams, and Young, would attempt to recover
monetary damages from the owner and insurer of the tractor-trailer in connection with purported
injuries suffered as a result of the staged accident.

On June 6, 2017, the Defendant drove Wade, Judy Williams, and Young in her vehicle, a
2009 Chevrolet Avalanche (“the Avalanche”), from Houma, Louisiana to a Burger King restaurant
in New Orleans for a meeting with Labeaud wherein they discussed their plan to let Labeaud drive
the Avalanche to stage an accident while the Defendant, Wade, Judy Williams, and Young were
passengers in the vehicle. Immediately following this meeting, the Defendant let Labeaud drive
the Avalanche from the Burger King with the Defendant, Wade, Judy Williams, and Young as
passengers. At approximately 12:30 P.M. on June 6, 2017, Labeaud was driving the Avalanche
east on Chef Menteur Highway and intentionally collided with a 2017 Freightliner tractor-trailer
that was merging onto Chef Menteur Highway. Immediately after the accident, Labeaud exited the
Avalanche and left the scene of the accident. The Defendant switched into the driver’s seat of the
Avalanche to make it appear as though the Defendant was driving the vehicle at the time of the
accident.

Immediately after the accident, the Defendant contacted the New Orleans Police
Department (“NOPD”) to report the accident. The NOPD arrived on the scene shortly thereafter
and the Defendant lied to NOPD officers stating that she had been the driver of the Avalanche at

the time of the accident. At the time that the NOPD was on the scene, Labeaud returned to the

AUSA iz
Defenda
Defense Counsel
Case 2:19-cr-00219-EEF-JCW Document111 Filed 01/30/20 Page 3 of 6

staged accident scene with Mario Solomon claiming to have been a witness to the accident. At no
time did the Defendant tell NOPD officers that Labeaud had been the driver of the Avalanche at
the time of the accident.

On June 6, 2017, after providing false information concerning the accident to the NOPD,
the Defendant met with Attorney A, Labeaud, Wade, Judy Williams, and Young at a Raising
Cane’s restaurant (“Cane’s”) on Chef Menteur Highway. The purpose of this meeting was to
discuss Attorney A’s representation of the Defendant, Wade, Judy Williams, and Young in
connection with seeking monetary damages from the owner and insurer of the 2017 Freightliner
tractor-trailer for the staged accident that had taken place earlier that day. As a result of this
meeting with Attorney A, the Defendant, Wade, Judy Williams, and Young all hired Attorney A
to represent them.

On June 5, 2018, Attorney A filed a personal injury lawsuit on behalf of the Defendant
against the owner and driver of the 2017 Freightliner tractor-trailer, including the owner’s insurer,
styled Lucinda Thomas v. IQS Insurance Risk Retention Group, Inc., Southern Refrigerated
Transport, Inc., and Darnell Artin in the Civil District Court for the Parish of Orleans in the State
of Louisiana (“the Thomas Lawsuit”). On June 8, 2018, the Thomas Lawsuit was removed to the
United States District Court for the Eastern District of Louisiana, assigned Civil Action Case
Number 18-6113, and allotted to Section “A.”

The allegations in the Thomas Lawsuit were false in that they did not contain information
about how Labeaud intentionally caused the June 6, 2017 accident with the 2017 Freightliner
tractor-trailer. Furthermore, the Thomas Lawsuit falsely alleged that the Defendant had been the

driver of the Avalanche during the accident and omitted material information about how the

AUSA
Defendafit I
Defense Counsel
Case 2:19-cr-00219-EEF-JCW Document 111 Filed 01/30/20 Page 4 of 6

Defendant had agreed to stage the accident with Labeaud. Moreover, Attorney A told the
Defendant that she would get more money through the lawsuit if she had surgery. To increase the
value of the Thomas Lawsuit, at Attorney A’s direction, the Defendant also underwent neck
surgery performed by Physician A referred by Attorney A.

On September 13, 2018, the Defendant was deposed in connection with the Thomas
Lawsuit. The Defendant lied during that deposition and omitted key material facts. Namely, the
Defendant provided false testimony about the circumstances of the June 6, 2017 accident and
covered-up the fact that Labeaud had been the driver in this staged accident. Between September
2018 and April 2019, the owner and insurer of the 2017 Freightliner tractor-trailer (Southern
Refrigerated Transport, Inc. (“SRT”), Covenant Transportation Group (“Covenant”), and IQS
Insurance Risk Retention Group, Inc. (“IQS”)) uncovered information indicating that the June 6,
2017 accident had been staged and sought to re-depose the Defendant with this new information.
During this time period, and prior to April 9, 2019, Attorney A called the Defendant and stated
that he needed to talk to her and Wade about the June 6, 2017 accident. Namely, Attorney A was
concerned that SRT, Covenant, and IQS uncovered information revealing that Wade and Labeaud
had communicated by telephone on June 6, 2017 prior to the staged accident. This fact presented
an issue because Attorney A, the Defendant, Wade, Judy Williams, and Young had been
concealing the fact that Labeaud was more than a percipient witness in connection with the June
6, 2017 staged accident, and had been the driver in that accident. Subsequently, Attorney A met
with the Defendant and Wade at an establishment in Thibodeaux to discuss Wade’s phone call to
Labeaud prior to the June 6, 2017 accident.

During these conversations between the Defendant, Wade, and Attorney A, Attorney A

, AUSA th

Defend
Defense Counse
o Case 2:19-cr-00219-EEF-JCW Document111 Filed 01/30/20 Page 5 of 6

suggested that Wade and the Defendant needed to get their stories straight. Attorney A also
insinuated that the Defendant and Wade provide a false explanation for Wade's pre-staged accident
June 6, 2017 phone call with Labeaud in anticipation of their upcoming depositions. On April 9,
2019, the Defendant was re-deposed in the Thomas Lawsuit and again provided false information
about the June 6, 2017 staged accident.

Ultimately, the Defendant settled the Thomas Lawsuit for $7,500, and on June 7, 2019, the
Defendant cashed a settlement check in that amount. In effectuating the settlement, the Defendant
caused Covenant to issue from its Chase Bank (“Chase”) account check number 609228 dated
June 7, 2019 in the amount of $7,500. When cashing that check in Louisiana, the Defendant
caused Chase to create an electronic wire communication that traveled to a Chase data center
located outside of Louisiana. In total, the Government would present evidence at trial that the loss
to Covenant Transportation Group was $43,000.00.

In sum, the Government’s evidence would prove the defendant, LUCINDA THOMAS,
conspired to commit wire fraud by causing the filing of the Thomas Lawsuit seeking monetary
damages that was premised on falsehoods in connection with the June 6, 2017 staged automobile
accident, providing false information during the course of the Thomas Lawsuit in an effort to
recover monetary damages against the owner and insurer of the 2017 Freightliner tractor-trailer,
and causing the use of interstate wire communications to facilitate her recovery with this staged

accident.

° AUSA th

Defend
Defense Counsél
. Case 2:19-cr-00219-EEF-JCW Document111 Filed 01/30/20 Page 6 of 6

Limited Nature of Factual Basis

This proffer of evidence is not intended to constitute a complete statement of all facts
known by THOMAS, and/or the government. Rather, it is a minimum statement of facts intended
to prove the necessary factual predicate for her guilty plea. The limited purpose of this proffer is
to demonstrate that there exists a sufficient legal basis for the plea of guilty to the charged offense
by THOMAS.

The above facts come from an investigation conducted by, and would be proven at trial by
credible testimony from, inter alia, Special Agents and forensic examiners from the Federal

Bureau of Investigation and admissible tangible exhibits in the custody of the FBI.

READ AND APPROVED:

Vets Manas)

CUCIN DA THOMAS
LUCID!

MICHAEL (. rdgy

 

Counsel for Defend

¥A_

 

BRIAN M. KLEBBA
Assistant United States Attorney
